Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered January 18, 2002, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to adequately address his claim that a juror had slept through the first day of testimony is not preserved for appellate review (see People v Hicks, 6 NY3d 737 [2005]; People v Gonzalez, 247 AD2d 328, 329 [1998]). We decline to exercise our interest of justice jurisdiction to address the claim (see CPL 470.15 [6] [a]). Crane, J.P., Goldstein, Lifson and Dillon, JJ., concur.